DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond of any patent expiration date of US Patent 9198069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/29/2021.
Claims 1 and 3-4 are pending.
Claim 2 has been cancelled.

Response to Arguments
Applicant’s arguments filed on 03/29/2021 with respect to claims 1 and 3-4 have been considered but they are not persuasive.
The Applicant presented argument that the combination of Ramaswamy, Fox and Lerzer fail to teach “…wherein the higher priority neighbor cell search comprises a search in a third RAT which is E-UTRAN or in a frequency layer higher in priority than a 

The Examiner respectfully disagrees. Fox discloses that (¶ [0029-0030]) in the RRC connected mode (inactive) states "CELL_FACH", "CELL_PCH" and "URA_PCH" or "idle mode" the mobile terminal may control its own mobility independently and starts a cell switch (reselection) when a neighbouring cell has a better quality than the current cell, as described in 3GPP TS 25.304, and performs periodic measurements of its own as well as of a series of neighbouring cells; (¶ [0044]) The radio resource types may include respective frequency layers and/or respective radio access technologies--e.g. GSM, UMTS, LTE, etc.);  (¶ [0047]) the reselection parameters are such that the mobile terminal only reselects from a higher priority radio resource type to a lower priority radio resource type if the higher priority radio resource type is below an absolute quality threshold at the mobile terminal; (¶ [0108-0109]) LTE (analogous to E-UTRAN) has the highest priority, GSM has the lowest priority and UMTS (a UTRAN) has mid-level priority (please see the Table in ¶ [0108] for Priority and corresponding RAT/Frequency Band). Priorities 1 and 4 relate to the same RAT/frequency layer combination, but the priority 1 is purely for CSG cells (implying Priority 3 LTE_Freq_9 and Priority 1 LTE_Freq_1 are in different RAT/Frequency Band); (¶ [0146]) comparison is performed by a UE camped on a priority 3 (LTE_Freq_9 in the Table of ¶ [0108]) serving cell. If the 
Therefore, Fox teaches a FACH measurement occasion, and also discloses "the higher priority neighbor cell search comprises a search in a third RAT ·which is E-UTRAN or in a frequency layer higher in priority than a serving layer of the serving cell." As required by amended claim 1.
Accordingly claim 1 is rejected.
Claims 2 and 3, being depended on claim 1, are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over Ramaswamy et al. (US20130084858, of IDS), hereinafter ‘RAMASWAMY’ in view of Fox et al. (US20100240368, of IDS), hereinafter 'FOX' with further in view of Lerzer et al. (US20110235614, of IDS), hereinafter ‘LERZER’.
Regarding claim 1, RAMASWAMY teaches an apparatus (Fig. 1, Fig. 5, Mobile Wireless Communication Device 106), comprising:
at least one processor (Fig. 5, Application Processor (AP) 502); and
at least one non-transitory memory storing a computer program ((¶ [0009] non-transitory computer readable medium, (Para [0038]) including RAM, ROM);
wherein the at least one non-transitory memory with the computer program is configured with the at least one processor (¶ [0009] a non-transitory computer readable medium for storing non-transitory computer program code executable by a processor) to cause the apparatus to at least:
determine signal strength of a serving cell (Fig. 1 macro serving cell 102 and mobile wireless communication device 106, Fig. 2, ¶ [28]: Fig. 2 showing a reselection scenario 200 based on received signal metrics measured at the mobile wireless communication device 106 for a macro serving cell 102); and
choose, based on the determined signal strength (Fig. 1 macro serving cell 102 and mobile wireless communication device 106, Fig. 3, ¶ [31]: In step 304, the 3G UMTS serving cell 102 signal quality received by the mobile wireless communication device 106 can decrease to a level below that required for cell suitability, causing the mobile wireless communication device 106 can search for cells), whether to utilize a cell measurement occasion for a lower priority neighbor cell search or for a higher priority neighbor cell search (Fig. 3, ¶ [31-32]) If 3G Serving Cell Quality is decreasing, step 304, upon expiration of the OOS timer in step 306, mobile device 106 ,
wherein the lower priority neighbor cell search is for maintaining wireless connectivity and the higher priority neighbor cell search is for accessing enhanced wireless service as compared to the serving cell (Fig. 2, ¶ [30]: When this (Rxlev) level satisfies the suitability criteria Srxlev>0, the mobile wireless communication device can reselect to the interRAT neighbor cell 114, 2G GSM (requiring lower signal strength, see Fig. 2). Once camped on the inter-RAT neighbor cell 114, the mobile wireless communication device 106 can continuously search for a 3G UMTS cell that can provide a better (e.g. higher throughput) service. (para [0034]) 3G UMTS cell from the stored list can be prioritized over a 2G GSM cell from the neighbor list (implying the lower priority 2G GSM neighbor cell is for maintaining wireless connectivity only since mobile wireless communication device keeps looking for higher priority 3G UMTS cell for better service3)),
RAMASWAMY does not explicitly disclose choose, based on the determined signal strength, whether to utilize a cell forward access channel measurement occasion for a lower priority neighbor cell search or for a higher priority neighbor cell search, wherein: the serving cell operates according to a first radio access technology (RAT) which is WCDMA.
In an analogous art, FOX teaches choose, based on the determined signal strength, whether to utilize a cell forward access channel measurement occasion for a lower priority neighbor cell search or for a higher priority neighbor cell search (¶ [0029-0031]) discloses that in the RRC connected mode (inactive) states "CELL_FACH", "CELL_PCH" and "URA_PCH" or "idle mode" the mobile terminal may control its own mobility independently and starts a cell switch (reselection) when a neighbouring cell has a better quality than the current cell, as described in 3GPP TS 25.304, and performs periodic measurements of its own as well as of a series of neighbouring cells. A switch from the original ("serving") cell to the neighbouring ("target") cell only takes place If RSRP(target cell)>RSRP(serving cell)+Qhyst, RSRP THEN SELECT target cell, where RSRP is Reference Signal Received Power, implying “based on the determined signal strength, whether to utilize a cell forward access channel measurement occasion” for cell resection. ((¶ [0043-0044, 0047]) mobile terminal performs a cell reselection function in accordance with reselection parameters, characterized by different priority to respective radio resource types and varying the reselection parameters based on the radio resource type of the base station (serving cell) on which the mobile terminal is camped to cause the mobile terminal to preferentially reselect to a higher priority radio resource type when available (higher priority neighbor cell search), and only reselects from a higher priority radio resource type to a lower priority radio resource type if the higher priority radio resource type is below an absolute quality threshold at the mobile terminal (lower priority neighbor cell search based on the determined signal strength). The radio resource types may include respective frequency layers and/or respective radio access technologies--e.g. GSM, UMTS, LTE, etc.) (¶ [0108]) UE respective RAT priorities - LTE with highest priority 1, UTRAN priority 5, GSM with lowest priority n (¶ [0168-00171]) when a UE is NOT considered high mobility, UEs should always search for cells with 
wherein the higher priority neighbor cell search comprises a search in a third RAT which is E-UTRAN or in a frequency layer higher in priority than a serving layer of the serving cell (¶ [0029-0030]) discloses that in the RRC connected mode (inactive) states "CELL_FACH", "CELL_PCH" and "URA_PCH" or "idle mode" the mobile terminal may control its own mobility independently and starts a cell switch (reselection) when a neighbouring cell has a better quality than the current cell, as described in 3GPP TS 25.304, and performs periodic measurements of its own as well as of a series of neighbouring cells. (¶ [0044]) The radio resource types may include respective frequency layers and/or respective radio access technologies--e.g. GSM, UMTS, LTE, etc.)  (¶ [0047]) the reselection parameters are such that the mobile terminal only reselects from a higher priority radio resource type to a lower priority radio resource type if the higher priority radio resource type is below an absolute quality threshold at the mobile terminal. (¶ [0108-0109]) LTE (analogous to E-UTRAN) has the highest priority, GSM has the lowest priority and UMTS (a UTRAN) has mid-level priority (please see the Table in ¶ [0108] for Priority and corresponding RAT/Frequency Band). Priorities 1 and 4 relate to the same RAT/frequency layer combination, but the priority 1 is purely for CSG cells (implying Priority 3 LTE_Freq_9 and Priority 1 LTE_Freq_1 are in different RAT/Frequency Band). (¶ [0146]) comparison is performed 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to take the technique of FOX to the system of RAMASWAMY in order to take the advantage of a method providing improved cell reselection as well as reduce the battery consumption of the device (FOX: ¶ [0057]).
The combination of RAMASWAMY and FOX do not explicitly disclose wherein the serving cell operates according to a first radio access technology (RAT) which is WCDMA.
In an analogous art, LERZER teaches wherein the serving cell operates according to a first radio access technology (RAT) which is WCDMA (Fig. 2, [0054]: The UE 20 is configured to support network access via multiple RATs, including at least LTE network access and WCDMA or eHSPA network access. As illustrated in FIG. 2, the application 22 may thus be served either in the EPS packet domain 30 (LTE network access) or in the GPRS packet domain 40 (WCDMA/eHSPA network access). The UE 20 is further configured to support inter-RAT (IRAT) handover, e.g., to from WCDMA or eHSPA to LTE (serving cell being WCDMA) and vice versa).
 to the system of RAMASWAMY and FOX in order to take the advantage of a method providing access to an enhanced service when available.

Regarding claim 3, the combination of RAMASWAMY, FOX and LERZER, specifically  RAMASWAMY wherein the lower priority neighbor cell search comprises a search in a second RAT which is GERAN or in a frequency layer having a priority that is lower than or equal to priority of the serving layer of the serving cell (Fig. 2, UMTS Serving cell, neighbor cells 2G GSM and UMTS Femto Cell, ¶ [0029]: The degraded measured macro serving cell 102 signal quality Ec/Io can trigger a cell reselection process. (¶ [0030]) The mobile wireless communication device 106 can measure a received signal level Qrxlevmeas of an inter-RAT neighbor cell 114 (Rxlev of a 2G GSM cell (GERAN, a lower priority cell)) having a constant level of -100 dBm. When this level satisfies the suitability criteria Srxlev>0, the mobile wireless communication device can reselect to the inter-RAT neighbor cell 114. (para [0034]) 3G UMTS cell from the stored list can be prioritized over a 2G GSM cell from the neighbor list. (See also Fig. 3 steps 410-414)).

Regarding claim 4, the combination of RAMASWAMY, FOX and LERZER, specifically  RAMASWAMY teaches wherein the measurement occasion is utilized for the lower priority neighbor cell search when the determined signal strength is below a threshold (Fig. 2, Step 408-414,  ¶ [0029]: The degraded measured serving .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pani et al. (US8706115), describing method for inter-radio access technology cell reselection
DiGirolamo et al. (US20080225744), describing method and apparatus for high speed downlink packet access link adaptation

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413